            Case 1:20-cv-09517-JMF Document 27 Filed 08/04/21 Page 1 of 1

                                                                     Sheppard, Mullin, Richter & Hampton LLP
                                                                     30 Rockefeller Plaza
                                                                     New York, New York 10112-0015
                                                                     212.653.8700 main
                                                                     212.653.8701 fax
                                                                     www.sheppardmullin.com

                                                                     212.634.3059 direct
                                                                     bmurphy@sheppardmullin.com
August 3, 2021

VIA ECF

The Hon. Jesse M. Furman
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re:      Pelaez v. JCJ Bakery Corp.
         No. 20-CV-9517-JMF

Dear Judge Furman:

        We represent Defendants in the above referenced matter. We write jointly with Counsel
to Plaintiff to request an extension until September 3, 2021 for the Parties to finalize the terms of
the settlement and submit it to the Court for review and approval consistent with Cheeks v.
Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). The Parties require the additional
time to address a number of administrative issues within the agreement and to accommodate
vacation schedules. The current deadline is August 6, 2021. This is the Parties’ first request for
an extension.

     We thank the Court for its attention to this matter and appreciate the Court’s continued
accommodation.

                                          Respectfully submitted,

                                          /s/ Brian D. Murphy

                                          Brian D. Murphy
                                          for SHEPPARD, MULLIN, RICHTER & HAMPTON LLP


SMRH:4852-1620-5556.1
cc:      All Counsel of Record


                 Application GRANTED. The Clerk of Court is directed to terminate ECF No. 26. SO
                 ORDERED.




                                                                                                 August 4, 2021
